           Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 1 of 20




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA,
                            ATLANTA DIVISION

 PATRICK PLUMLEY,             )                Civil Action No.
                              )
                              )
             Plaintiff,       )
                              )                COMPLAINT FOR
                              )                VIOLATIONS OF THE
             vs.              )                FEDERAL SECURITIES LAWS
                              )
 PRGX GLOBAL, INC., RONALD E. )
                              )                JURY TRIAL DEMANDED
 STEWART, KEVIN F. COSTELLO,  )
 MATTHEW A. DRAPKIN, WILLIAM )
 F. KIMBLE, MYLLE H. MANGUM,  )
                              )
 GREGORY J. OWENS, and JOSEPH )
 E. WHITTERS,                 )
                              )
                              )
                 Defendants.  )
                              )
                              )
                              )


      Plaintiff Patrick Plumley (“Plaintiff”), by and through his undersigned

counsel, for his complaint against defendants, alleges upon personal knowledge with

respect to himself, and upon information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                  NATURE AND SUMMARY OF THE ACTION

      1.       This is an action brought by Plaintiff against PRGX Global, Inc.

(“PRGX” or the “Company”) and the members of its Board of Directors (the “Board”

or the “Individual Defendants”) for their violations of Sections 14(a) and 20(a) of
        Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 2 of 20




the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a) and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17

C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to

which PRGX will be acquired by Ardian North America Fund II, L.P. (“Ardian”)

through its affiliates Pluto Acquisitionco Inc. (“Parent”), and Pluto Merger Sub Inc.

(“Merger Sub”) (the “Proposed Transaction”).

      2.     On December 24, 2020, PRGX and Ardian issued a joint press release

announcing they had entered into an Agreement and Plan of Merger dated

December 24, 2020 (the “Merger Agreement”) to sell PRGX to Ardian. Under the

terms of the Merger Agreement, each PRGX stockholder will receive $7.71 in cash

for each share of PRGX common stock that they own (the “Merger Consideration”).

The Proposed Transaction is valued at approximately $195 million.

      3.     On January 29, 2021, PRGX filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which

recommends that PRGX stockholders vote in favor of the Proposed Transaction,

omits or misrepresents material information concerning, among other things: (i) the

data and inputs underlying the valuation analyses performed by the Company’s

financial advisor, Truist Securities, Inc. (“Truist”); (ii) the background of the

Proposed Transaction; and (iii) potential conflicts of interest faced by Truist and


                                        -2-
         Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 3 of 20




Company insiders. Defendants authorized the issuance of the false and misleading

Proxy Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

      4.     In short, unless remedied, PRGX’s public stockholders will be

irreparably harmed because the Proxy Statement’s material misrepresentations and

omissions prevent them from making a sufficiently informed voting or appraisal

decision on the Proposed Transaction. Plaintiff seeks to enjoin the stockholder vote

on the Proposed Transaction unless and until such Exchange Act violations are

cured.

                         JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the claims asserted herein for violations

of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28

U.S.C. § 1331 (federal question jurisdiction).

      6.     This Court has jurisdiction over the defendants because each defendant

is either a corporation that conducts business in and maintains operations within this

District, or is an individual with sufficient minimum contacts with this District so

as to make the exercise of jurisdiction by this Court permissible under traditional

notions of fair play and substantial justice.

      7.     Venue is proper in this District under Section 27 of the Exchange Act,


                                         -3-
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 4 of 20




15 U.S.C. § 78aa, as well as under 28 U.S.C. § 1391 because defendants have

received substantial compensation in this District by doing business here and

engaging in numerous activities that had an effect in this District. Defendant PRGX

is headquartered in this District, rendering venue in this district appropriate.

                                  THE PARTIES

      8.    Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of PRGX.

      9.    Defendant PRGX is a Georgia corporation, with its principal executive

offices located at 600 Galleria Parkway, Suite 100, Atlanta, Georgia 30339. The

Company helps companies identify value in their source-to-pay processes where

other sophisticated solutions have failed. PRGX’s common stock trades on the

Nasdaq Global Select Market under the ticker symbol “PRGX.”

      10.   Defendant Ronald E. Stewart (“Stewart”) has been the Company’s

President and Chief Executive Officer (“CEO”) since December 2013 and a director

of the Company since November 2012.

      11.   Defendant Kevin F. Costello (“Costello”) has been a director of the

Company since March 2017.

      12.   Defendant Matthew A. Drapkin (“Drapkin”) has been a director of the

Company since November 2016.


                                         -4-
          Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 5 of 20




      13.     Defendant William F. Kimble (“Kimble”) has been a director of the

Company since April 2015.

      14.     Defendant Mylle H. Mangum (“Mangum”) has been a director of the

Company since January 2013.

      15.     Defendant Gregory J. Owens (“Owens”) is Executive Chairman of the

Board has been a director of the Company since March 2015.

      16.     Defendant Joseph E. Whitters (“Whitters”) is Lead Director of the

Board and has been a director of the Company since January 2013.

      17.     Defendants identified in paragraphs 10-16 are referred to herein as the

“Board” or the “Individual Defendants.”

                         OTHER RELEVANT ENTITIES

      18.     Ardian is a private investment house with assets of $103 billion

managed or advised in Europe, the Americas and Asia. It offers a range of funds

including funds of funds, direct funds, infrastructure, real estate and private debt.

Headquartered in Paris, France, Ardian maintains offices across Europe, the

Americas, and Asia.

      19.     Parent is a Delaware corporation and an affiliate of Ardian.

      20.     Merger Sub is a Georgia corporation and a wholly owned subsidiary of

Parent.


                                         -5-
        Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 6 of 20




                        SUBSTANTIVE ALLEGATIONS

Background of the Company

      21.    PRGX is a global leader in recovery audit and spend analytics, services

designed to improve clients’ source-to-pay (“S2P”) business processes.             The

Company serves clients in more than 30 countries. At the heart of its services

portfolio is the core capability of mining client data to deliver “actionable insights.”

Actionable insights allow clients to improve their financial performance by reducing

costs, improving business processes and managing risks.

      22.    The vast majority of the Company’s revenue comes from recovery

audit, a business service based on the mining of tremendous amounts of clients’

purchasing-related data, looking for billing errors and overpayments made to their

third-party suppliers. PRGX is one of the world’s leading providers of recovery

audit services principally to large businesses with high volumes of transactions and

complex pricing arrangements with suppliers. The Company provides services to

75% of top global retailers and a third of the largest companies in the Fortune 500.

PRGX earns the largest portion of its revenue from retail clients.

      23.    On October 27, 2020, the Company announced its third quarter 2020

financial results.   For the quarter, the Company increased net income from

continuing operations to $3.0 million compared to a net loss of $1.5 million in the


                                          -6-
        Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 7 of 20




same period in 2019. Adjusted EBITDA from continuing operations was $9.3

million, the highest third quarter Adjusted EBITDA in seven years for the Company,

and a 67.2% increase compared to the third quarter of 2019. Commenting on the

financial results, defendant Stewart stated:

      As we have done consistently throughout 2020, we again delivered on
      our promises of fiscal discipline, improved productivity and expanded
      operating leverage during the third quarter. As a result, we’re pleased
      to be announcing the highest third quarter Adjusted EBITDA in seven
      years and the highest third quarter Adjusted EBITDA margin
      percentage in over ten years. During the quarter, we also made solid
      progress executing strategic initiatives that we believe will usher in the
      next generation of PRGX.

      With over 75 percent of our revenue coming from clients providing
      essential goods and services, our resilient client base has supported
      these strong financial results. As a result of our year-to-date financial
      performance and our outlook for the rest of the year, we are increasing
      our 2020 Adjusted EBITDA guidance for the second time this year to
      approximately $32 million.

The Proposed Transaction

      24.    On December 24, 2020, PRGX and Ardian issued a joint press release

announcing the Proposed Transaction, which states, in relevant part:

      ATLANTA and NEW YORK, Dec. 24, 2020 -- PRGX Global, Inc.
      (Nasdaq: PRGX), a global leader in recovery audit and spend analytics
      services, and Ardian, a world-leading private investment house, today
      announced that they have entered into a definitive agreement for Ardian
      to acquire PRGX. The transaction is led by Ardian’s North America
      Direct Buyouts team.

      Under the terms of the agreement, Ardian will pay PRGX shareholders

                                         -7-
 Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 8 of 20




$7.71 per share in cash for each share of PRGX’s common stock they
hold, which represents a 32.7% premium to the PRGX volume-
weighted average price for the 90 trading days preceding the public
announcement of the transaction with Ardian. The all-cash transaction,
subject to completion, is valued at approximately $195 million. The
members of the PRGX Board of Directors are unanimously in favor of
the transaction, which was approved at a special meeting of the Board.
Upon closing, PRGX will operate as a privately held company.

As a private entity, PRGX expects to expedite the rollout of the PRGX
Verigon™ Solution Suite, continue investing in improved audit and
analytics processes, and increasingly focus on mid- to long-term
business strategy – investments designed to accelerate delivery of
PRGX’s mission to reach wider, dig deeper and act faster to help clients
get more value out of their source-to-pay data.

“The Ardian transaction delivers significant value for PRGX’s
shareholders and marks the beginning of the next chapter of our journey
with our clients,” said PRGX President and CEO, Ron Stewart. “We
look forward to partnering with the Ardian team to accelerate the launch
and delivery of our vision of source-to-pay as fully technology-enabled,
accelerating speed to value for clients globally.”

"PRGX is a global leader in its field, pioneering the recovery audit
industry more than 50 years ago and consistently driving innovation
over the past five decades,” said Vince Fandozzi, Head of Ardian North
America Direct Buyouts.

“We are truly impressed with PRGX Executive Management and the
entire team of employees and look forward to partnering with the
Company to grow its global presence and usher it into its next phase of
growth,” added Todd Welsch, Managing Director, Ardian North
American Buyouts.

Greg Owens, Executive Chairman of the Board, said, “The Board of
Directors explored numerous strategic alternatives and carefully
considered the best way to position PRGX for long-term success. We
are confident that the transaction with Ardian is the best path to
strengthen and position PRGX in the marketplace and deliver the

                                  -8-
        Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 9 of 20




      highest value to the Company’s shareholders.”

      PRGX is the world’s largest Accounts Payable and Merchandise
      Recovery Audit firm, serving clients in more than 30 countries in North
      and South America, Europe, Asia and Oceania. PRGX provides
      technology-enabled source-to-pay solutions to clients across industries
      including retail, grocery, consumer packaged goods, manufacturing,
      pharmaceuticals, and oil and gas, among others.

      Transaction Details

      Pursuant to the terms of the agreement, Ardian will acquire all of the
      outstanding shares of PRGX’s common stock, in an all-cash
      transaction, for $7.71 per share. Closing of the transaction is
      conditioned upon, among other things, receipt of shareholder approval,
      clearance under the Hart-Scott-Rodino (HSR) Antitrust Improvements
      Act of 1976, as amended, and other customary closing conditions. The
      closing of the transaction is not conditioned on financing. PRGX
      expects the transaction to close during the first quarter of 2021.

      Each of PRGX’s directors and executive officers and Northern Right
      Capital Management, L.P., a shareholder of PRGX, have agreed to vote
      their shares in favor of the definitive merger agreement and the merger,
      subject to certain terms and conditions. These shareholders collectively
      own approximately 14% of PRGX’s outstanding shares as of the date
      of the merger agreement. The support agreements will terminate upon
      termination of the merger agreement in accordance with its terms in
      order for PRGX to accept a superior offer and upon certain other
      circumstances.

Insiders’ Interests in the Proposed Transaction

      25.   PRGX insiders are the primary beneficiaries of the Proposed

Transaction, not the Company’s public stockholders. The Board and the Company’s

executive officers are conflicted because they will have secured unique benefits for

themselves from the Proposed Transaction not available to Plaintiff and the public

                                        -9-
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 10 of 20




stockholders of PRGX.

      26.   Notably, Company insiders stand to reap substantial financial benefits

for securing the deal with Ardian.      Pursuant to the Merger Agreement, all

outstanding Company options, restricted stock, restricted stock units (“RSUs”),

performance based restricted stock units (“PBUs”), and shares of Company common

stock distributable under the PRGX Directors Plan (“Deferred Compensation Stock

Units”) will convert into the right to receive cash payments. The following table

sets forth the cash payments the Company’s named executive officers stand to

receive in connection with their outstanding equity awards:




      27.   Moreover, if they are terminated in connection with the Proposed

Transaction, PRGX’s named executive officers stand to receive substantial cash

severance payments in the form of golden parachute compensation as set forth in the

following table:


                                       - 10 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 11 of 20




The Proxy Statement Contains Material Misstatements or Omissions
      28.    Defendants filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to PRGX’s stockholders. The Proxy

Statement misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed decision whether to vote in favor of

the Proposed Transaction or seek appraisal.

      29.    Specifically, as set forth below, the Proxy Statement fails to provide

Company stockholders with material information or provides them with materially

misleading information concerning: (i) the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by the Company’s

financial advisor, Truist; (ii) the background of the Proposed Transaction; and (iii)

potential conflicts of interest faced by the Company’s financial advisor and

Company insiders.

Material Omissions Concerning Truist’s Financial Analyses

      30.    The Proxy Statement omits material information concerning Truist’s

financial analyses.

      31.    The Proxy Statement describes Truist’s fairness opinion and the various



                                        - 11 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 12 of 20




valuation analyses performed in support of its opinion. However, the description of

Truist’s fairness opinion and analyses fails to include key inputs and assumptions

underlying these analyses. Without this information, as described below, PRGX’s

public stockholders are unable to fully understand these analyses and, thus, are

unable to determine what weight, if any, to place on Truist’s fairness opinion in

determining whether to vote in favor of the Proposed Transaction or seek appraisal.

      32.    With respect to Truist’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) a quantification of the inputs and assumptions

underlying the discount rates ranging from 13.0% to 14.0%; and (ii) a quantification

of PRGX’s terminal value.

      33.    When a banker’s endorsement of the fairness of a transaction is touted

to stockholders, the valuation methods used to arrive at that opinion as well as the

key inputs and range of ultimate values generated by those analyses must also be

fairly disclosed.

      34.    The omission of this information renders the statements in the “Opinion

of the Company’s Financial Advisor” section of the Proxy Statement false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

      35.    The Proxy Statement fails to disclose material information concerning


                                       - 12 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 13 of 20




the background of the Proposed Transaction.

      36.    For example, the Proxy Statement fails to disclose the terms of the

nondisclosure agreements the Company entered into with potential bidders.

Specifically, the Proxy Statement fails to disclose whether any of the non-disclosures

agreements the Company entered into with potential bidders during the sale process,

including, but not limited to (i) “Sponsor A” and a financial sponsor in April 2020;

(ii) a financial sponsor in May 2020; (iii) “Strategic A” on July 10, 2020; and (iv)

the 85 parties that executed non-disclosure agreements following the July 30, 2020

outreach by Truist, included standstill provisions or “don’t-ask, don’t-waive”

(“DADW”) standstill provisions that are still in effect and presently precluding any

potential counterparty from submitting a topping bid for PRGX.

      37.    The failure to disclose the existence of DADW provisions creates the

false impression that a potential bidder who entered into a nondisclosure agreement

could make a superior proposal for PRGX. If the potential acquirer’s nondisclosure

agreement contains a DADW provision, then that potential bidder can only make a

superior proposal by (i) breaching the nondisclosure agreement—since in order to

make the superior proposal, it would have to ask for a waiver, either directly or

indirectly; or by (ii) being released from the agreement, which if action has been

done, is omitted from the Proxy Statement.


                                        - 13 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 14 of 20




      38.    Any reasonable PRGX stockholder would deem the fact that a likely

topping bidder may be precluded from making a topping bid for the Company to

significantly alter the total mix of information.

      39.    The omission of this material information renders the statements in the

“Background of the Merger” section of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning the Company’s Financial Advisor’s and
Company Insiders’ Potential Conflicts of Interest

      40.    The Proxy Statement fails to disclose material information concerning

the potential conflicts of interest faced by the Company’s financial advisor, Truist.

      41.    The Proxy Statement fails to disclose the details of any past services

Truist has performed for any parties to the Merger Agreement or their affiliates,

including the timing and nature of such services as well as the amount of

compensation received by Truist for providing such services.

      42.    Full disclosure of investment banker compensation and all potential

conflicts is required due to the central role played by investment banks in the

evaluation, exploration, selection, and implementation of strategic alternatives.

      43.    The Proxy Statement also fails to disclose material information

concerning the potential conflicts of interest faced by the Company’s insiders.

      44.    The Proxy Statement fails to disclose the details of any retention-related

                                         - 14 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 15 of 20




discussions and negotiations that occurred between Ardian and PRGX executive

officers or directors, including who participated in all such communications, when

they occurred and their content. The Proxy Statement further fails to disclose

whether any of Ardian’s proposals or indications of interest mentioned management

or director retention or participation in the combined company.

      45.    Communications regarding post-transaction employment and merger-

related benefits during the negotiation of the underlying transaction must be

disclosed to stockholders. This information is necessary for PRGX stockholders to

understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent

fiduciaries from acting solely in the best interests of the Company’s stockholders.

      46.    The omission of this material information renders the statements in

“Opinion of the Company’s Financial Advisor,” “Background of the Merger,” and

“Interests of Certain Persons in the Merger” sections of the Proxy Statement false

and/or materially misleading in contravention of the Exchange Act.

      47.    The Individual Defendants were aware of their duty to disclose this

information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material

information prior to the stockholder vote on the Proposed Transaction, Plaintiff and


                                        - 15 -
          Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 16 of 20




the other stockholders of PRGX will be unable to make a sufficiently informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal and

are thus threatened with irreparable harm warranting the injunctive relief sought

herein.

                               CLAIMS FOR RELIEF

                                        COUNT I

            Against All Defendants for Violations of Section 14(a) of the
             Exchange Act and Rule 14a-9 Promulgated Thereunder

      48.     Plaintiff repeats all previous allegations as if set forth in full.

      49.     During the relevant period, defendants disseminated the false and

misleading Proxy Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they

were made, not misleading in violation of Section 14(a) of the Exchange Act and

SEC Rule 14a-9 promulgated thereunder.

      50.     By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the Proxy

Statement. The Proxy Statement was prepared, reviewed, and/or disseminated by

the defendants. It misrepresented and/or omitted material facts, including material

information about the data and inputs underlying the valuation analyses performed

by the Company’s financial advisor, Truist, the background of the Proposed

                                           - 16 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 17 of 20




Transaction, and Truist’s and Company insiders’ potential conflicts of interest The

defendants were at least negligent in filing the Proxy Statement with these materially

false and misleading statements.

      51.    The omissions and false and misleading statements in the Proxy

Statement are material in that a reasonable stockholder would consider them

important in deciding how to vote on the Proposed Transaction.

      52.    By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      53.    Because of the false and misleading statements in the Proxy Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is

corrected.

                                      COUNT II

    Against the Individual Defendants for Violations of Section 20(a) of the
                                Exchange Act

      54.    Plaintiff repeats all previous allegations as if set forth in full.

      55.    The Individual Defendants acted as controlling persons of PRGX

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their positions as officers and/or directors of PRGX, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false

                                          - 17 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 18 of 20




statements contained in the Proxy Statement filed with the SEC, they had the power

to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

      56.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy Statement and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      57.    In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Proxy Statement at issue contains the unanimous recommendation of

each of the Individual Defendants to approve the Proposed Transaction. They were,

thus, directly involved in the making of the Proxy Statement.

      58.    In addition, as the Proxy Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Proxy Statement purports to describe the


                                        - 18 -
       Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 19 of 20




various issues and information that they reviewed and considered—descriptions the

Company directors had input into.

      59.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      60.    As set forth above, the Individual Defendants had the ability to exercise

control over and did control a person or persons who have each violated Section

14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and omissions as

alleged herein. By virtue of their positions as controlling persons, these defendants

are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of defendants’ conduct, PRGX’s stockholders will be irreparably harmed.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in his favor on behalf of PRGX, and against

defendants, as follows:

      A.     Preliminarily and permanently enjoining defendants and all persons

             acting in concert with them from proceeding with, consummating, or

             closing the Proposed Transaction and any vote on the Proposed

             Transaction, unless and until defendants disclose and disseminate the

             material information identified above to PRGX stockholders;


                                        - 19 -
      Case 1:21-cv-00571-MHC Document 1 Filed 02/08/21 Page 20 of 20




     B.    In the event defendants consummate the Proposed Transaction,

           rescinding it and setting it aside or awarding rescissory damages to

           Plaintiff;

     C.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

           Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

     D.    Awarding Plaintiff the costs of this action, including reasonable

           allowance for Plaintiff’s attorneys’ and experts’ fees; and

     E.    Granting such other and further relief as this Court may deem just and

           proper.

                                JURY DEMAND

     Plaintiff demands a trial by jury.



Dated: February 8, 2021                      WEISSLAW LLP

                                             /s/ Michael A. Rogovin
                                             Michael A. Rogovin
                                             Georgia Bar No. 780075
                                             476 Hardendorf Ave. NE
                                             Atlanta, GA 30307
                                             Tel.: (404) 692-7910
                                             Fax: (212) 682-3010
                                             mrogovin@weisslawllp.com

                                             Attorneys for Plaintiff




                                          - 20 -
